 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          THE BANK OF NEW YORK
          MELLON AS TRUSTEE FOR THE
 8
          BENEFIT OF THE CERTIFICATE
          HOLDERS OF THE CWABS, INC.,
 9
          ASSET-BACKED CERTIFICATES,
          SERIES 2007-SD1 FKA THE BANK
10
          OF NEW YORK,                                     C18-764 TSZ
11                               Plaintiff,                MINUTE ORDER
12             v.
13        KAREN D SMITH,
14                               Defendant.

15
        The following Minute Order is made by direction of the Court, the Honorable
16 Thomas S. Zilly, United States District Judge:

             (1)     Defendant’s Motion for Attorney’s Fees, docket no. 17, is GRANTED with
17
     modifications proposed in Defendant’s reply brief. Under Washington law, the
     prevailing party in a contract dispute “shall be” entitled to reasonable attorney’s fees and
18
     costs, if the contract in dispute specifically provides for the award of fees and costs. See
     RCW 4.84.330; see also Merrell v. Renier, 2007 WL 1058726, at *2 (W.D. Wash.
19
     Apr. 5, 2007). The term “prevailing party” refers to the party in whose favor final
     judgment is rendered. RCW 4.84.330. Here, the underlying deed of trust provides for
20
     the recovery of attorneys’ fees and costs, docket no. 11-5 at 27, and Defendant is the
     prevailing party in this lawsuit in light of the order of dismissal with prejudice entered on
21
     October 17, 2018, docket no. 16. The Court finds that the time expended and the
     amounts charged are reasonable and therefore recoverable. Plaintiff concedes that
22

23

     MINUTE ORDER - 1
 1 attorneys’ fees are justified, and only objects as to the amount. Plaintiff, however, fails to
   identify any time entries or charges that it contends are duplicative or unreasonable.
 2 Accordingly, it is hereby ORDERED that attorneys’ fees in the amount of $15,165.00
   and costs in the amount of $400 shall be awarded to Defendant.
 3
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 4 record.

 5         Dated this 20th day of November, 2018.

 6                                                    William M. McCool
                                                      Clerk
 7
                                                      s/Karen Dews
 8                                                    Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
